          Case 7:19-cv-00250 Document 22-1 Filed on 06/17/20 in TXSD Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

    UNITED STATES OF AMERICA,                        §
                                                     §
                                Plaintiff,           §
                                                     §
    v.                                               §         CASE NO.      7:19-CV-250
                                                     §
    72.260 ACRES OF LAND, MORE OR                    §
    LESS, SITUATE IN HIDALGO COUNTY,                 §
    STATE OF TEXAS; AND FRIENDS OF                   §
    WILDLIFE CORRIDOR, A TEXAS                       §
    NONPROFIT CORPORATION,                           §
                                                     §
                              Defendants.            §


                                                ORDER

              Before the Court is the “Joint Motion for Order Establishing Distribution of Funds on

Deposit in the Registry of the Court, And Closing Case” for Tract RGV-MCS-1215 filed by the

United States of America and Defendant, Friends of Wildlife Corridor. The parties agree that the

just compensation as to Tract RGV-MCS-1215 (“Subject Property”) is $100 and now seek an

order: (1) to disburse the just compensation; and (2) closing this case on the Court’s docket.

         I.      BACKGROUND

              1. This case was commenced on July 23, 2019, with the United States seeking 12 month

temporary assignable easement for survey in the property identified as Tract RGV-MCS-1215. 1

On August 5, 2019, the United States deposited one hundred dollars ($100) with the Registry of

the Court as estimated just compensation. 2




1
    See Dkt. Nos. 1 & 2.
2
    See Dkt. No. 6.

                                                Page 1 of 3
        Case 7:19-cv-00250 Document 22-1 Filed on 06/17/20 in TXSD Page 2 of 3



       II.        STIPULATION AND JUDGMENT

             2. The United States and Defendant Friends of Wildlife Corridor now jointly request an

Order to disburse the one hundred dollars ($100) just compensation for Tract RGV-MCS-1215 in

this action, and agree this is in full satisfaction of any claim of whatsoever nature by Defendant

against the United States for the institution and prosecution of the above-captioned action. The

parties request an Order closing the case on this Court’s docket. Defendant warrants that it is the

owner of the Subject Property; (b) that it has the exclusive right to the compensation, herein;

excepting the interests of parties having liens, leases, encumbrances of record, and unpaid taxes

and assessments, if any; and (c) that no other party in this case is entitled to the same or any part

thereof by reason of any unrecorded agreement. 3

             3. The parties seek immediate disbursement of the funds on deposit in the Registry of the

Court and have agreed that the funds should be disbursed as follows:

             i.      One hundred dollars and 00/100 ($100.00) to Friends of Wildlife Corridor, with

                     accrued interest from the date of deposit.

             4. Based on the foregoing, the Court finds that just compensation has been established.

Final judgment is hereby entered against the United States in the amount of one hundred dollars

and 00/100 ($100.00), along with any accrued interest. This sum is in full satisfaction of any

claims whatsoever by Defendant against the United States for the institution and prosecution of

the above-captioned action.




3
    See Dkt No. 22 at p. 2, ¶ 4.

                                                  Page 2 of 3
    Case 7:19-cv-00250 Document 22-1 Filed on 06/17/20 in TXSD Page 3 of 3



   III.        HOLDING

          The Court ORDERS the Clerk of Court to DISBURSE the total sum of one hundred

dollars and 00/100 ($100.00), along with any accrued interest earned thereon while on deposit,

payable by check as follows:

          i.     One Hundred dollars and 00/100 ($100.00) to Friends of Wildlife Corridor, with

                 accrued interest from the date of deposit.

          IT IS HEREBY ORDERED that this case be DISMISSED and CLOSED on the Court’s

docket.

          IT IS SO ORDERED.

          DONE at McAllen, Texas, this ___ day of ___________, 2020.



                                                       _____________________________
                                                       Micaela Alvarez
                                                       United States District Judge




                                              Page 3 of 3
